DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
While Willis (US 2015/0328839) discloses a 3D printing system that performs slicing and printing in parallel; Mo (US 2021/0129377) discloses the interlayer time does not exceed an upper limit;
none of these references taken either alone or in combination with the prior art of record disclose:

(Claim 1) (Claim 11) in a case in which an idle time after a lower material layer of two material layers that are successively overlapped in the deposition direction is formed until an upper material layer is started to be formed is defined as an interlayer time, 
during a time when the data generation unit performs an operation of generating the ejection position data in at least a part of a period of building the object, the control unit causes the head to form a plurality of material layers constituting at least a part of the object, and sets a layer forming start timing as a timing for starting to form the material layers so that the interlayer time does not exceed an upper limit time set in advance during a time when the material layers are being formed.

	in combination with the remaining elements and features of the claimed invention.  
It is for these reasons that the applicant’s invention defines over the prior art of record.
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YUHUI R PAN/Primary Examiner, Art Unit 2116